Woods, J.,
delivered the opinion of the court.
Tibbs, the defendant, is a laborer, over the age of twenty-one years, unmarried, and not the head of a family. Are his wages as such laborer, to the amount of one hundred dollars, exempt from garnishment or other legal process ?
Unless we are to disregard the structure of the statute,paragraph eight, § 1244, code of 1880, and all rules of grammatical and legal interpretation, the exemption referred to is conferred upon heads of families only.
The first and third paragraphs of the section create the exemptions peculiar to mechanics and laborers. Paragraph eight creates an additional exemption, in pursuance of the general policy of our laws for the protection of families, in favor of all heads of families, regardless of the calling of such heads. The exemption sought by the appellee is found not only in the paragraph conferring exemptions upon heads of families, but in the very sentence so conferring such exemptions. By every rule of grammatical construction, the exemption is limited to heads of families; and by that simple rule of legal interpretation, the general words, “.every laborer or mechanic,” following the particular words, “ each head of a family,” are to be referred to and controlled by such first used particular words; and the true reading will therefore' be, “ the wages of every laborer or mechanic who-is the head of a family, to the amount of one hundred dollars, shall be exempt,” etc.
But this view is so palpably plain as to require no argument.
Reversed and remanded.